Citation Nr: 1432456	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for basil cell carcinoma, to include as the result of exposure to herbicides.

2.  Entitlement to service connection for testicular cancer, seminoma, to include as the result of exposure to herbicides, and also to include as secondary to service-connected prostate cancer or the treatment thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1973, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran has claimed entitlement to service connection for basic cell carcinoma and testicular cancer, each as the result of exposure to herbicides during service in the Republic of Vietnam.  As to the latter claim, he has also postulated that testicular cancer may have been caused, or aggravated by, his service-connected prostate cancer or the treatment thereof.  To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to the Veteran's primary theory of entitlement in this case, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  The Veteran in this case is legally-presumed to have been exposed to herbicide agents, to include Agent Orange.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.   In cases such as these, the following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

Although testicular cancer and basil cell carcinoma are not disorders which are presumptively-associated with herbicide exposure, service connection may still be established as due to actual exposure to herbicide agents, or otherwise directly-related to his period of active service.  When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As to the Veteran's secondary theory of entitlement for testicular cancer, the Board notes that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the record contains a current diagnosis for each claimed disorder.  However, and as pointed out by the Veteran's representative, a VA examination has not been provided to date.  Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Id at 81.

On remand, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran's diagnoses of testicular cancer and/or basic cell carcinoma are directly related to his period of active service, to include, but not limited to, exposure to herbicides.  Further, the examiner must determine whether the Veteran's testicular cancer is etiologically-related to a service-connected disability, to include prostate cancer.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran should be properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).



Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to the evidence needed to support a claim for secondary service connection under the provisions of 38 C.F.R. § 3.310.

2.  Then, schedule a VA examination(s), by an examiner with the appropriate expertise, to determine the nature and  etiology of the Veteran's testicular cancer and basil cell carcinoma.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  In providing the opinions requested below, the examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  

The examiner should address the following questions:

A. Whether it is at least as likely as not (50 percent or greater probability) that testicular cancer and/or basic cell carcinoma is etiologically-related to the Veteran's period of active duty, to include as the result of exposure to herbicides.  

B. The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's testicular cancer was caused by the Veteran's service-connected prostate cancer or the treatment thereof.

C. The examiner should opine whether it is it at least as likely as not (50 percent or greater probability) that the Veteran's testicular cancer has been aggravated or permanently made worse by his service-connected prostate cancer or the treatment thereof.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
	
Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

The examiner should set forth all examination findings, together with a clear rationale for all conclusions reached. 
If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After ensuring that all the requested development has been completed, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



